TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00629-CV


Dennis E. Hevron and Laura R. Hevron, Appellants

v.

Henry B. Parkhill and Parkhill & Parkhill, P.C., Appellees





FROM THE COUNTY COURT AT LAW NO. 5 OF DALLAS COUNTY
NO. 02-10850-E, HONORABLE CHARLES A. STOKES, JUDGE PRESIDING


	Appellants filed with this Court a joint motion to dismiss appeal, informing this Court
that the parties have reached an agreement to settle and compromise their differences in this cause. 
We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).



  
					Jan P. Patterson, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed on Joint Motion
Filed:   December 12, 2002
Do Not Publish